1    Michael R. Mushkin, Esq.
     Nevada Bar No. 2421
2    L. Joe Coppedge
3    Nevada Bar No. 4954
     MUSHKIN & COPPEDGE
4    4495 South Pecos Road
     Las Vegas, Nevada 89121
5    Telephone: 702-454-3333
6    Fax: 702-386-4979
     michael@mccnvlaw.com
7    jcoppedge@mccnvlaw.com
8
     Attorneys for Defendant
9    Queen Business Solutions, LLC
     d/b/a Move on Moving
10
                                UNITED STATES DISTRICT COURT
11
                                     DISTRICT OF NEVADA
12
      MOVE 4 LESS, LLC, a Nevada limited
13    liability company,
                                                      Case No. 2:19-cv-00321-GMN-NJK
14           Plaintiff,
15
      vs.
16
      QUEEN BUSINESS SOLUTIONS, LLC,                   STIPULATION FOR DISMISSAL
17    d/b/a MOVE ON MOVING, a Nevada limited          WITH PREJUDICE OF PLAINTIFF’S
18    liability company; DOES I through X, and                  CLAIMS
      ROE business entities I through X,
19
             Defendants.
20
      QUEEN BUSINESS SOLUTIONS, LLC,
21    d/b/a MOVE ON MOVING, a Nevada limited
22    liability company,

23    Third-Party Plaintiff
24    vs.
25
      DIGITAL PRODUCT MARKETING, LLC, a
26    Nevada limited liability company; RONALD
      SPINABELLA, an individual; DOES I through
27    X, and ROE business entities I through X,
28
      Third-Party Defendants.


                                        Page 1 of 2
1                       STIPULATION FOR DISMISSAL WITH PREJUDICE
                                  OF PLAINTIFF’S CLAIMS
2
3           Pursuant to an agreement reached between Queen Business Solutions, LLC, d/b/a Move

4    On Moving, (“Queen”), by and through its counsel, Michael R. Mushkin of the law firm of

5    Mushkin & Coppedge, on the one hand, and Plaintiff Move 4 Less, LLC, (“Move 4 Less”), by

6    and through its counsel, Mark E. Ferrario and Jason K. Hicks of the law firm of Greenberg

7    Traurig, the Parties hereby stipulate that:

8           1.      The Plaintiff’s Claims be dismissed with prejudice, each party to bear its own costs

9    and fees.

10          2.      With the consent of the Court, the Court shall retain jurisdiction for the limited

11   purpose of enforcing the parties’ settlement agreement.

12          IT IS SO STIPULATED.

13    DATED this 4th day of September 2019.           DATED this 4th day of September 2019.

14    MUSHKIN CICA COPPEDGE                           GREENBERG TRAURIG, LLP

15
       /s/ Michael Mushkin                             /s/ Jason Hicks
16    MICHAEL MUSHKIN, ESQ.                           MARK E. FERRARIO, ESQ.
      Nevada Bar No. 2421                             Nevada Bar No. 1625
17
      L. JOE COPPEDGE                                 JASON K. HICKS, ESQ.
18    Nevada Bar No. 4954                             Nevada Bar No. 13149
      4495 S. Pecos Road                              10845 Griffith Peak Drive, Suite 600
19    Las Vegas, Nevada 89121                         Las Vegas, Nevada 89135
20    Attorneys for Defendant                         Attorneys for Plaintiff
21
22                                                 ORDER
23          In consideration of the parties’ stipulation, and with good cause appearing, IT IS
24   HEREBY ORDERED that the Plaintiff’s Claims are dismissed with prejudice and each party to
25   bear its own costs and fees.
26          DATED this ___
                       19 day of September, 2019.
27
28                                                 ______________________________________
                                                   Gloria M. Navarro, District Judge
                                                   United States District Court
                                              Page 2 of 2
